COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-15-00920-CV
Style:                   Zuhair Hillail v. Bushi Ban International LLC and Syed Ahmed
Date motion filed*:      January 13, 2016
Type of motion:          Motion for Extension to File Clerk’s and Reporter’s Records
Party filing motion:     Appellant Zuhair Hillail
Document to be filed:    Evidence of Payment for the Clerk’s Record

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 November 30, 2015
       Number of extensions granted:          0        Current Due Date: November 30, 2015
       Date Requested:                    N/A (30-day extension)

Ordered that motion is:
       Granted in part; if document is to be filed, document due: N/A
       Denied in part
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion for a 30-day extension of time to file the clerk’s and reporter’s
       records is denied in part because the trial clerk and reporter are responsible for
       filing them, provided appellant has requested and paid for them. See TEX. R. APP. P.
       35.3(a)(2), (b)(3). On January 15, 2016, appellant filed a supplement in this Court
       claiming that he sent payment for the clerk’s record fee. On January 20, 2016, the
       clerk’s record was filed in this Court and the Clerk of this Court granted the reporter’s
       extension to file the reporter’s record until February 16, 2016. Accordingly, to the
       extent that appellant intended to request an extension to pay for the clerk’s and
       reporter’s record fees, his motion is granted in part, nunc pro tunc.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: February 2, 2016

November 7, 2008 Revision